Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Non-Final Office Action

DETAILED ACTION
Claim Rejections - 35 USC 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.Claims 1-3, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Brockman (US-PGPUB-NO:  US20150318725)Brockman discloses):1. An industrial truck comprising [Para. 17 refer to: "truck"]: a battery [Para. 1 refer to: "battery"];and a battery management system connected to the battery and powered by the battery [Para. 26, refer to: "battery management system", "interconnected", "power supply"], the battery comprising a plurality of battery stacks each having battery cells connected in series with each other [Para. 25, 43, refer to: "battery cell", "connected", "series"], characterized by a control unit adapted to selectively connect one or more of the battery stacks to the battery management system or to disconnect it from the battery management system [Para. 62, 67, refer to: "connected", "disconnecting"].(As to claim 2, Brockman discloses):2.    The industrial truck according to claim 1 [Para. 17 refer to: "truck"], wherein the control unit is configured to: selectively connect the battery stacks to the battery management system or to disconnect them from the battery management system in each case as a function of their charge states [Para. 62, 67].(As to claim 3, Brockman discloses):3.    The industrial truck according to claim 2 [Para. 17 refer to: "truck"], wherein the control unit is adapted to take into account the supply current of the battery 
Claims 1-3, are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Shreevani (US-PGPUB-NO:  20130175857)(As to claim 1, Shreevani discloses):1. An industrial truck comprising [Para. 23 refer to: " truck, bus, industrial vehicle "]: a battery [Para. 23 refer to: "battery pack"];and a battery management system connected to the battery and powered by the battery [Para. 23, refer to: "battery management system"], the battery comprising a plurality of battery stacks each having battery cells connected in series with each other [Para. 6, refer to: "connected in series"], characterized by a control unit adapted to selectively connect one or more of the battery stacks to the battery management system or to disconnect it from the battery management system [Para. 38, 47, refer to: "connected", "disconnected"].(As to claim 2, Shreevani discloses):2.    The industrial truck according to claim 1 [Para. 23], wherein the control unit is configured to: selectively connect the battery stacks to the battery management system or to disconnect them from the battery management system in each case as a function Shreevani discloses):3.    The industrial truck according to claim 2 [Para. 17 refer to: "truck"], wherein the control unit is adapted to take into account the supply current of the battery management system for determining the state of charge [Para. 34-36, refer to: "pre-charge state"].
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 4-9.
Conclusion